United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                   UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit                  March 2, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 06-30332




             SECURITY ALARM FINANCING ENTERPRISES, INC.

                                               Plaintiff - Appellant


                                VERSUS


                              JANE GREEN


                                                Defendant - Appellee



             Appeal from the United States District Court
            For the Western District of Louisiana, Monroe
                              3:05-CV-911




Before DAVIS and STEWART, Circuit Judges, and GODBEY*, District Judge.

PER CURIAM:**

       The issue presented in this case is whether the district court

erred in granting summary judgment and in refusing to enforce a

non-compete agreement in a contract entered into between two



  *
   District Judge of the Northern District of Texas, sitting by
designation.
  **
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
corporations based on Louisiana Revised Statute Annotated § 23:921.

We agree with appellant that the district court erred in granting

summary judgment and vacate that judgment and remand the case for

further proceedings.

                                   I.

     Security Alarm Financing Enterprises, Inc. (“SAFE”) is a

national   corporation   engaged    in   the   business   of   selling,

installing, and monitoring residential security systems.        Central

Cellular, Inc. (“CCI”) is a local Louisiana corporation engaged in

providing security services in several north Louisiana parishes.

On October 29, 1999, SAFE and CCI entered into a contract in which

CCI sold a number of customer alarm monitoring accounts (the “RMR

Accounts”) to SAFE, including the right to receive monthly payments

for monitoring services under the RMR Accounts.     The contract made

it clear that “one of the fundamental expectations of SAFE . . . is

that the RMR Accounts will be renewed by each Customer after

expiration of their current terms and . . . that RMR Accounts

customarily are so renewed.”

                                   II.

     To further these expectations that the RMR Accounts would be

renewed, the following clause was included in the contract:

     . . . [N]either Seller nor any of Seller’s shareholders,
     directors, officers, partners, employees, or agents will
     in any manner, directly or indirectly, solicit, interfere
     or compete with SAFE or take any other action which is
     designed, intended, or might be reasonably anticipated to
     have the effect of (i) adversely affecting SAFE’s

                                    2
     interest in any RMR Account, or the continued and
     repeated renewals of the RMR Accounts, or (ii) in
     discouraging any Customer from maintaining the same
     business relationships with SAFE after the Closing Date
     as were maintained with Seller prior to the Closing Date.
     This paragraph applies to the Customer, as well as to the
     monitored location; provided, however, that the covenant
     not to compete described above shall be limited to the
     city or cities, county or counties in which the monitored
     location and/or the places of business of the Customer
     are located and shall be effective so long as SAFE, or
     any person deriving title to any or all of the RMR
     Accounts, shall continue the business related to such RMR
     Accounts . . . .

Jane Green, the defendant-appellee, signed the contract on behalf

of CCI, and a Vice President from SAFE also signed the contract.

     In this suit, SAFE alleged that Green, as an officer and

shareholder of CCI, violated the covenant not to solicit the

accounts and compete with SAFE by contacting SAFE customers and

either (1) “solicit[ing] those customers to cancel the contracts

between the customers and SAFE;” or (2) “sign[ing] the name of the

customers to a cancellation notice.”      SAFE also alleged that

Green’s son started his own company, Central Security, following

the purchase of some of CCI’s contracts and that Central Security

had in effect taken over CCI.       SAFE sought a preliminary and

permanent injunction to prohibit Green from soliciting any type of

business or service from any customer of SAFE whose RMR Account CCI

had sold to SAFE.

     Green then moved for summary judgment arguing that the non-

competition clause was invalid and unenforceable under Louisiana

Revised Statute Annotated § 23:921. The district court granted the


                                3
motion   for   summary   judgment    and    dismissed   SAFE’s   suit   for

injunction.1

                                    III.

      Louisiana Revised Statute Annotated § 23:921 provides in

relevant part:

      A(1) Every contract or agreement, or provision thereof,
      by which anyone is restrained from exercising a lawful
      profession, trade, or business of any kind, except as
      provided in this Section, shall be null and void . . .

      B.    Any person, including a corporation and the
      individual shareholders of such corporation, who sells
      the goodwill of a business may agree with the buyer that
      the seller or other interested party in the transaction,
      will refrain from carrying on or engaging in a business
      similar to the business being sold within a specified
      parish or parishes, or municipality or municipalities, or
      parts thereof, so long as the buyer, or any person
      deriving title to the goodwill from him, carries on a
      like business therein, not to exceed a period of two
      years from the date of sale.

The district court concluded that subsection (B) governed the sale

of the accounts from CCI to SAFE.        The court reasoned that the non-

compete provision was void because the sale did not include a

sufficient geographic limitation or any time limitation on the

agreement not to compete.

      Because this is a diversity action we sit as an Erie court and

must apply Louisiana law as a Louisiana court would if presented

with the same issues.      Musser Davis Land Co. v. Union Pacific

Resources, 201 F.3d 561, 563 (5th Cir. 2000); see Erie v. Tompkins,


  1
   We reject SAFE’s argument that it asserted claims against Green
for damages in addition to injunctive relief.

                                     4
304 U.S. 64, 79-80 (1938).

       We are persuaded that the legal analysis of the Louisiana

Supreme Court in        Louisiana Smoked Products, Inc. v. Savoie’s

Sausage and Food Products, Inc. controls this appeal.                     See The

Meadowcrest Center v. Tenet Health System Hospitals, Inc., 902 So.
2d 512, 515 (La. Ct. App. 5th Cir. 2005) (stating that even if the

servitude was in the nature of a non-competition clause, it would

not    come   under    the    provisions      of   Louisiana    Revised   Statute

Annotated § 23:921); The Times-Picayune Publishing Corp. v. New

Orleans Publishing Group, Inc., 814 So. 2d 34, 39-40 (La. Ct. App.

4th Cir. 2002) (feeling constrained by Savioe’s Sausage                       from

applying Louisiana Revised Statute Annotated § 23:921, but refusing

to enforce the non-competition clause on public policy grounds).

       In Louisiana Smoked Products, Inc. v. Savoie’s Sausage and

Food   Products,      Inc.,   696 So. 2d   1373   (La.    1997),   the   court

considered a non-compete clause in a contract between Savoie’s

Sausage and Food Products, Inc. (“Savoie”) and Louisiana Smoked

Products, Inc. (“LSP”).         Savoie was a manufacturer and distributor

of meat products.        LSP contracted with Savoie to furnish Savoie

with alligator and venison meat from which Savoie would process and

package the sausage products, and, in turn, LSP agreed to purchase

and process food products exclusively from or through Savoie.                  The

contract included a non-competition clause which “prohibited the

parties from engaging in any activity which directly competed with


                                          5
the other party’s business activity for a period of three years

after the termination of the agreement.” Savoie’s Sausage, 859 So.
2d at 1375.    The clause contained no geographic limitation.

     After    the   1991    contract   terminated,   Savoie     continued   to

manufacture and sell the smoked alligator and venison sausage under

its own label.      LSP continued to market its own brand of those same

products, now being manufactured for LSP by another corporation.

After LSP became insolvent, it sued Savoie claiming it stole LSP’s

customers and undercut LSP’s prices, and, in doing so, violated the

non-compete provision in the contract.

     The case was tried to a jury which rendered a verdict in favor

of Savoie. The intermediate court of appeals reversed the judgment

on the verdict and entered judgment for LSP.

     On writ of certiorari, the Louisiana Supreme Court described

the issue     before   it   as   “whether   the   legislature    intended   to

prohibit non-competition clauses executed by two businesses with

its enactment of the 1989 amendments to Louisiana Revised Statute

Annotated § 23.921.”        Id. at 1378.    More specifically, the court

defined the question as “whether the prohibition of non-competition

agreements applies to contracts executed by two corporations on

equal footing.”      Id. at 1379.

     Louisiana Revised Statute Annotated § 23.921 begins with a

general prohibition against all non-compete agreements: “Every

contract or agreement, or provision thereof, by which anyone is


                                       6
restrained from exercising a lawful profession, trade, or business

of any kind, except as provided in this Section, shall be null and

void . . . .”   La. Rev. Stat. Ann. § 23:921(A)(1) (emphasis added).

This provision is then followed by exceptions to the above general

prohibition.2

  2

      B. Any person, including a corporation and the individual
      shareholders of such corporation, who sells the goodwill
      of a business may agree with the buyer that the seller or
      other interested party in the transaction, will refrain
      from carrying on or engaging in a business similar to the
      business being sold or from soliciting customers of the
      business being sold within a specified parish or
      parishes, or municipality or municipalities, or parts
      thereof, so long as the buyer, or any person deriving
      title to the goodwill from him, carries on a like
      business therein, not to exceed a period of two years
      from the date of sale.


      C. Any person, including a corporation and the individual
      shareholders of such corporation, who is employed as an
      agent, servant, or employee may agree with his employer
      to refrain from carrying on or engaging in a business
      similar to that of the employer and/or from soliciting
      customers of the employer within a specified parish or
      parishes, municipality or municipalities, or parts
      thereof, so long as the employer carries on a like
      business therein, not to exceed a period of two years
      from   termination   of    employment.   An   independent
      contractor, whose work is performed pursuant to a written
      contract, may enter into an agreement to refrain from
      carrying on or engaging in a business similar to the
      business of the person with whom the independent
      contractor has contracted, on the same basis as if the
      independent contractor were an employee, for a period not
      to exceed two years from the date of the last work
      performed under the written contract.
                                . . . .
      E. Upon or in anticipation of a dissolution of the
      partnership, the partnership and the individual partners,
      including a corporation and the individual shareholders

                                  7
     The Louisiana Supreme Court concluded that “none of the

exceptions in the statute apply to a business relationship between

two corporations . . . .”    Savoie’s Sausage, 696 So. 2d at 1378.

After considering the jurisprudential and statutory history of the

enforceability of non-compete clauses in Louisiana, the court

stated that “[i]n light of this consideration, we conclude that

Title 23 was not drafted to encompass non-competition agreements by

two independent corporations on equal footing.”          Id. at 1380

(emphasis added).



     if the corporation is a partner, may agree that none of
     the partners will carry on a similar business within the
     same   parish    or   parishes,    or   municipality    or
     municipalities, or within specified parts thereof, where
     the partnership business has been transacted, not to
     exceed a period of two years from the date of dissolution.

     F. (1) Parties to a franchise may agree that:

     (a)   The   franchisor   shall    refrain   from    selling,
     distributing, or granting additional franchises to sell
     or distribute, within defined geographic territory, those
     products or services which are the subject of the franchise.

     (b) The franchisee shall:

     (i) During the term of the franchise, refrain from
     competing with the franchisor or other franchisees of the
     franchisor or engaging in any other business similar to
     that which is the subject of the franchise.

     (ii) For a period not to exceed two years following
     severance of the franchise relationship, refrain from
     engaging in any other business similar to that which is
     the subject of the franchise and from competing with or
     soliciting the customers of the franchisor or other
     franchisees of the franchisor.
                             . . . .

                                  8
      In   seeking   summary   judgment,   Green   presented   no   summary

judgment evidence from which a court could conclude that CCI was

anything other than on a equal footing with SAFE.3             Unless the

district court concludes that the corporations were not on an equal

footing, the district court should find that Louisiana Revised

Statute Annotated § 23:921 has no application and the contract

provision should be enforced.

      The district court did not consider Savoie’s Sausage and held

that Louisiana Revised Statute Annotated § 23:921 applied to render

the non-competition clause unenforceable. Because we conclude that

the district court erred in granting summary judgment to Jane Green

under the legal standard established by the Louisiana Supreme Court

in Savoie’s Sausage, we vacate that judgment and remand this case

to the district court for further proceedings consistent with this

opinion.




  3
   The equal footing issue should be resolved based on the Savoie’s
Sausage court’s discussion of the issue in this context.        See
Savoie’s Sausage, 696 So. 2d at 1380 (relying on the factors in
Winston v. Bourgeois, Bennett, Thokey and Hickey, 432 So. 2d 936,
940 (La. Ct. App. 4th Cir. 1983) to determine whether the
corporations were on an equal footing).

                                    9